DETAILED ACTION
Response to Amendment
The amendment filed 07/22/2021 has been entered.
Claims 5-7 are new.
Claims 1-3 are amended.
Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
A person of ordinary skill would not be able to ascertain the metes and bounds of the language that says that the wire is between the ultrasonic array unit adjacent to the ultrasonic array unit coupled to the second common wire and the ultrasonic array unit coupled to the second common wire. Both Fig 1A, 2A has wires between ultrasonic array units such that the wire is between the array it is coupled to and the array it is adjacent to. Said another way a wire attached to an array is naturally between the array it is attached to and the array adjacent to the one to which it is attached

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Torashima (US 20120266682 A1) in view of Moon (US 20080013405 A1).
Regarding claim 1, Torashima teaches nine ultrasonic array units arranged in a grid pattern of three rows and three columns[Fig 1A, 2A; 0020 and 0037 has plurality and the number of array units not limited]; 
pluralities of ultrasonic transducers arranged in two-dimensional array forms in the respective ultrasonic array units [Fig 1A, 2A; 0020 and 0037 has plurality of cells]; 
nine drive wires that input and output drive signals to and from the respective ultrasonic array units[# 12, #22 in Fig 1A, 2A; Each unit has its own drive wire];
.....wherein one of the drive wires, ..... is between each of the ultrasonic array units that are adjacent to each other[Fig 1A, 2A has #12 and #22; Drive wires are between the array units]. [See also Applicant’s Specification on para 0003-0005]

Moon teaches that a first common wire to which a common potential is applied, coupled to eight of the ultrasonic array units of the nine ultrasonic array units; a second common wire coupled to the ultrasonic array unit to which the first common wire is not coupled; and a third common wire coupling the first common wire and the second common wire [#114A in Fig 9 is a common wire that connects all the array units to a common potential. Moreover a 2nd wire attaching to a 3rd effectively makes all three wires one wire],.....the first common wire, and the second common wire is between each of the ultrasonic array units that are adjacent to each other[Fig 9 shows the wires between the units], 
Moon [common wire #114A in Fig 9 with connections passing though array to connect all the wires. Moreover a 2nd wire attaching to a 3rd effectively makes all three wires one wire] implies but does not explicitly teach the third common wire is inside of the ultrasonic array unit adjacent to the ultrasonic array unit coupled to the second common wire. It would have been obvious to one having ordinary skill in the art to route the common wire inside the ultrasonic array unit to avoid crossing wires, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It would have been obvious to one of ordinary skill in the art to have modified the transducer array in Torashima in view of the common 
Regarding claim 2, Torashima as modified, teaches all adjacent ultrasonic transducers of the pluralities of ultrasonic transducers equally spaced apart both within each respective one of the ultrasonic array units and between adjacent ones of the ultrasonic array units. [Space between one transducer and another at one end is the same as other transducer and the first transducer. Namely each transducer has equal space between it and another transducer. This is clearly seen in Fig 1A, 2A].
Regarding claim 3, Torashima, broadly teaches the third common wire extends from one end portion to the other end portion of the ultrasonic array unit in which the third common wire is placed. [Though wires goes all the way from one end to the other as seen in Fig 1A, 2A].
It would have been obvious to one having ordinary skill in the art to place the third common wire from one end to the other end inside the ultrasonic array unit in which the third common wire was placed in order to avoid crossing wires, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 4, Torashima, as modified, teaches that a drive circuit that inputs drive signals to the ultrasonic transducers. [0006, 0023, 0024 teach sending signals through the lead wire #12]
Regarding claim 5, Torashima, as modified, teaches the drive wires, the first common wire, the second common wire and the third common wire are coplanar. [Fig 1A, 2A have all the wires on one plane]
Regarding claim 6, Torashima, as modified, teaches that the second common wire is between the ultrasonic array unit adjacent to the ultrasonic array unit coupled to the second 
Regarding claim 7, Torashima, does not explicitly teach wherein the second common wire and the third common wire are coupled in an end portion of the ultrasonic array unit adjacent to the ultrasonic array unit coupled to the second common wire at a side where the ultrasonic array unit coupled to the second common wire is. 
Moon teaches wherein the second common wire and the third common wire are coupled in an end portion of the ultrasonic array unit adjacent to the ultrasonic array unit coupled to the second common wire at a side where the ultrasonic array unit coupled to the second common wire is. [#114A in Fig 9 is a common wire that connects all the array units to a common potential. Moreover a 2nd wire attaching to a 3rd effectively makes all three wires one wire]
Moreover, it would have been obvious to one having ordinary skill in the art to have the wire coupled to the end of the array adjacent to the array coupled to the other wire, to avoid crossing wires, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. It would have been obvious to one of ordinary skill in the art to have modified the transducer array in Torashima in view of the common wire in Moon in order to create an a transducer array with an extra wire connecting all the arrays. Doing so would allow a common ground path or an additional activation path.

Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Specifically on page 1 and 2 of the Remarks, Applicant simply states that the features are not disclosed while discussing horizontal vs vertical units without explanation of how why the claim are patentably distinguishable over the prior art.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Specifically on page 1 and 2 of the Remarks, Applicant simply states that that the features are not disclosed by the prior art while discussing horizontal vs vertical units without explanation or pointing out what specific elements in the claim is patentably novel over the prior art.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant argues about vertically vs horizontally adjacent array units and wiring extending horizontally vs vertically. However there is no such language in the claims and moreover figures 1A and 2A are top views meaning the array units are horizontally adjacent to each other. Even if interpreting applicants arguments to be wires between each array unit that are adjacent, Fig 2A shows wiring between adjacent arrays) are not recited in the rejected claim(s).  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/JAMES R HULKA/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645